Citation Nr: 1208338	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-24 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) and Major Depression Disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1978 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As support for his claim, the Veteran testified at a hearing at the RO in November 2008 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing. 

In January 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional notice regarding PTSD claims that are specifically predicated on MST, to give the Veteran an opportunity, in response, to provide more detail and information concerning his alleged MST stressors, to try and independently verify these claimed incidents, and for a VA psychiatric examination for compensation purposes for a medical nexus opinion concerning the likelihood he has PTSD as a result or consequence of the alleged MST during his service.  This required additional notice, specifically concerning these types of claims, was provided in May and November 2009.  A March 2010 letter also was received from the U.S. Army Crime Records Center regarding the occurrence of the alleged MST.  And the Veteran was provided the requested VA compensation examination in November 2010, with supplemental comment from the examiner in April 2011 in an addendum report.  So there was compliance with the Board's remand directives in further developing this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).


Also submitted in support of the claim while the case was on remand was a June 2008 letter from C.H., M.D., a Staff Psychiatrist of the PTSD Clinical Team (PCT) and MST Program at the San Francisco VA Medical Center (SFVAMC), as well as a June 2009 letter from E.A.M., Ph.D., a Psychology Postdoctoral Fellow, and A.E.W, Ph.D., Supervising Staff Psychologist, both of whom also had had occasion to evaluate and treat the Veteran in the PCT and MST Program at the SFVAMC.  All of these clinicians concluded the Veteran has PTSD as a result of MST.  The VA compensation examiner, who is a Forensic Psychiatry Fellow, came to this same conclusion - both after his initial evaluation of the Veteran on remand in November 2010 and when asked to additionally comment in April 2011.  It also was indicated, however, the Veteran has MDD secondary to his PTSD, which is also the result of the MST so further in this chain link of causation.  Hence, the Board is expanding the claim to include this additional diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Despite this overwhelming body of supporting evidence, however, the AMC issued a supplemental statement of the case (SSOC) in May 2011 continuing to deny the claim, so it is again before the Board.



FINDING OF FACT

It has been confirmed the Veteran has PTSD as the result of MST and that his MDD is proximately due to, the result of, or aggravated by the PTSD.


CONCLUSION OF LAW

The Veteran has PTSD due to injury, namely, MST, which he incurred in service, and his MDD is a secondary consequence.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefit, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II.  General Statutes, Regulations and Case Law Governing Claims for Service Connection

The Veteran contends his PTSD and MDD are results of MST.  The Board agrees.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at least at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, such as psychoses, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

But as specifically concerning claims for service connection for PTSD, the following is required:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is not required, however.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.


The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Also, according to the holding in Cohen, a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.

This particular Veteran, as mentioned, is claiming his PTSD resulted from MST.  See his April 2005 stressor statement, October 2005 notice of disagreement (NOD), and the transcript of his November 2008 personal hearing testimony.  In particular, he claims that:  1) he was anally raped on two occasions by a fellow soldier, and on another occasion was forced to perform oral sex on that same soldier; he identified the assailant as PFC, a man from Detroit, Michigan, of either 24 or 34 years of age; 2) he was pulled out of bed during two of the sexual assaults and threatened with death; 3) he was sexually assaulted on all occasions in the unit's shower room, at a military base in Fort Leonard Wood, Missouri; 4) the sexual assaults were in 1978, near the end of his Basic Training, starting around the time of his grenade training and continuing until days before the end of basic training; 5) he saw a psychiatrist at Ft. Leonard Wood concerning these sexual assaults, soon after the assaults occurred; but the name of the psychiatrist was not identified; 6) he cites that he had one outburst of anger during his period of service, allegedly as a result of the claimed sexual assaults, resulting in his demotion and an Article 15.


Thus, there are at least three personal assaults alleged, in some detail, by this Veteran.  And a review of his service personnel records (SPRs) shows his basic training occurred during July to September 1978, for a total period of less than 60 days.  During that time, he was assigned to Company A2, 3rd Battalion at Fort Leonard Wood, Missouri.

Moreover, a review of his service treatment records (STRs) shows he had psychiatric treatment in January 1979, complaining of problems with "coping," and was diagnosed with anxiety.  Notably, he presented with a history of worries, little social interaction, and not being able to sleep.  This treatment was during his period of advanced infantry training (AIT). 

In addition, his SPRs confirm he later received an Article 15 for refusing an order in September 1981 to wear his uniform and report to duty.  This led to his demotion from SP4 rank to PFC rank.

There are special development procedures pertaining to the processing of a claim, as here, for service connection for PTSD based on personal (sexual) assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1, Part III, paragraph 5.14(c) (Aug. 1, 2006)).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen, 10 Vet. App. 128.


Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton, 12 Vet. App. at 277. 

Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) . 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of § 3.304(f)(5)  are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).


Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

As a consequence, it is important to address and consider the applicability, or at least the potential applicability, of § 3.304(f)(5) in claims of entitlement to service connection for PTSD where the appellant describes any type of action or occurrence that could generally be described as constituting an "assault" or "harassment" during service, even if it is unclear whether the appellant is actually claiming PTSD based on that alleged assault or harassment.

As such, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Because the Veteran had not received this required notice, even in March and in particular June 2005 VCAA notice letters, as they had failed to list all specific examples of alternative sources of evidence indicated in this regulation, the Board remanded this claim in January 2009 partly to provide this additionally required notice.  So, on remand, the AMC needed to issue a proper notice letter explaining the evidence necessary to corroborate a stressor during service to support the claim for service connection for PTSD based on a personal (sexual) assault, pursuant to 38 C.F.R. § 3.304(f)(5).

This requirement is consistent with the VCAA's duty to inform the Veteran of the information and evidence needed to substantiate his claim.  38 C.F.R. § 3.159(c).

Also, since, including during his then recent November 2008 hearing, the Veteran had provided some additional details concerning names and locations involving the events in question, it was possible these stressors now may have been capable of verification.  Accordingly, after first giving him another opportunity to provide specific information about his claimed in-service stressors, the AMC also needed to (regardless of whether he responded, but after giving sufficient time to respond) attempt to independently verify the occurrence of the claimed incidents through the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate authority.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c).

In doing so, the AMC was reminded that requiring corroboration of every detail, including the Veteran's personal participation, defined "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.

Subsequent to the AMC's attempts to verify the alleged stressors, the Veteran additionally was to be afforded a VA psychiatric examination to determine whether he suffers from PTSD as a result of a verified stressor(s) - including especially on account of MST.  See 38 U.S.C.A. § 5103A(d)(2).  Importantly, in this regard, the Board concluded he already had submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i); and Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  According to the holdings in McLendon, in disability compensation (service connection) claims, VA must provide a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, a VA physician, Dr. C.P., in an August 2006 medical opinion letter, had diagnosed the Veteran with PTSD related to MST.  It was unclear, however, whether this opinion was formed primarily based on the Veteran's self-reported history, an independent review of the file, or a combination of both.  Compare and contrast LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence, which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by the examiner, does not constitute competent medical evidence in support of a claim for service connection) versus Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding instead that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  Rather, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See, too, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the Veteran); and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating that reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility).


In any event, here, that medical nexus opinion was at the very least sufficient grounds for requesting a VA compensation examination and opinion regarding the etiology of the Veteran's PTSD, and in particular insofar as whether it is attributable to MST.  Medical opinions in cases of personal assault for PTSD are exceptions to the general rule - as, for example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  Such an 
after-the-fact medical nexus opinion is indeed permitted in this special circumstance where the claim for service connection for PTSD is predicated on MST.

So based on this evidence and the Court's decisions in the cases mentioned, a VA medical examination and opinion were needed to determine the nature and etiology of the Veteran's PTSD.  However, as discussed, such an examination would only be appropriate after the AMC had concluded appropriate steps had been taken to verify his claimed stressors relating to this MST.

III.  Merits of the Claim

When examined in anticipation of entering the military, the Veteran was considered to have been in excellent health; all systems were indicated as normal.  He denied experiencing frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  He began serving on active duty in July 1978.  Just a relatively few short months later, in January 1979, he received psychiatric treatment for complaints of problems "coping", and anxiety was diagnosed.  Notably, he had presented with a history of worries, little social interaction, and not being able to sleep.  That treatment was during his AIT.

In addition, his SPRs confirm he later received an Article 15 for refusing an order in September 1981 to wear his uniform and report to duty.  This led to his demotion from SP4 rank to PFC rank.

During his November 2008 hearing before the undersigned Veterans Law Judge of the Board, the Veteran indicated he did not know the identity of the soldier that had raped him during service, but mostly because he since had just tried to block the incidents out of his mind.  He said, however, that he definitely had experienced difficulty sleeping due to vivid nightmares of the events in service, and he alleged that he reported the incident to a psychiatrist during service, but was told they did not write those things down because it would hamper his military career.  He said his symptoms in service resultantly increased in severity over time, particularly his anger, eventually prompting him to request the treatment and counseling that he continues to receive from VA.

The record contains numerous VA treatment records detailing his post-service psychiatric evaluation treatment.  He was admitted on at least one occasion for suicidal ideation and diagnosed with PTSD, MDD, and panic disorder.

In support of his claim (while the case was on remand), the Veteran submitted a letter from C.H, M.D., dated in June 2008.  She indicated that she is a Staff Psychiatrist of the PCT and MST Program at the SFVAMC.  She noted the Veteran had been receiving mental health treatment there since February 2005, and that she had been his treating physician since May 2008.  She observed that he had been raped at the age of 17 while serving in the military.  He had struggled for years with depression, PTSD, anxiety and panic.  For many years he was able to function as a registered nurse (RN), despite his significant mood and anxiety symptoms.  But after a car accident in 2005, he had a marked increase in sexual trauma related intrusions, nightmares, and hyperarousal  and a decrease in functioning at work.  An exacerbation of symptoms after a new criterion A traumatic event, she explained, is common in patients with a history of PTSD related to sexual trauma.  She added that he was reluctant to engage in psychotherapy related to his prior sexual trauma in an effort to "make it all go away."  After his hearing before the Board, there was a marked increase in all symptom clusters of PTSD plus subsequent impairment in function.  

His impairment was so severe that it led to his agreement to undergo individual therapy.  She reported that he also had experienced a worsening of his MDD to the point that he would lie in bed for days.  It was her opinion that this is related to his military experience.  She acknowledged that he did not report sexual trauma while in service, but she pointed out that, prior to 2005, he was not afforded the protection of confidentiality by the military until the Restrictive Reporting policy was instituted by the Department of Defense.  She posited that his failure to report the sexual trauma in service should not be viewed as evidence that it did not occur, adding that research literature has consistently concluded that sexual assault survivors are unlikely to formally report trauma.

Also in support of his claim, the Veteran submitted a June 2009 letter from E.A.M., Ph.D., a Psychology Postdoctoral Fellow, and A.E.W, Ph.D., Supervising Staff Psychologist, both of whom also had had occasion to evaluate and treat him in the PCT and MST Program at the SFVAMC (and both of whom C.H, M.D., had made reference to in her preceding June 2008 letter).  They reported the Veteran's medical history, noting that he had grown up in a chaotic household where he had witnessed domestic violence and was emotionally and physically abused by his stepfather.  He was also sexually assaulted several times by a male neighbor.  It was noted that he only recently had revealed that childhood abuse.  They also noted that it was not uncommon for a person not to report their sexual trauma, especially men, due to the gender-related stigmas - including especially in the military.  The Veteran had reported passive thoughts of suicide, but had denied any active plans or intent.  They, like Dr. C.H., concluded he reported symptoms that were consistent with diagnoses of PTSD and MDD, the result of MST.  They added that his history of childhood physical and sex abuse likely had predisposed him to major depression and PTSD, but also explained that does not necessarily account for the complexity and severity of his present symptoms as well as his longstanding personal and professional difficulties.  They closed by pointing out that research also suggest that sexual trauma survivors who have been repeatedly victimized present more complex and severe problems than those who were assaulted on only one occasion.

The November 2010 VA compensation examiner came to the very same conclusions regarding the Veteran having PTSD related to MST and the fact that his pre-service history of physical and sexual abuse, while perhaps predisposing him to later develop PTSD, is not the reason he is experiencing the symptoms to the extent he now does (instead, linking this to the MST he experienced in service).

In coming to these conclusions, this commenting VA psychiatrist - who is a Forensic Psychiatry Fellow - evaluated the Veteran and reviewed his medical history.  This evaluating psychiatrist determined the Veteran had PTSD that was most likely caused by multiple incidents of rapes during service.  He found the Veteran's symptomatology was of such severity as to inhibit his global functioning.  It was further noted that his symptoms began after his sexual trauma in service and were extensively documented throughout his history.  There was no observed inconsistency in his reports of his symptoms or his resulting dysfunction.

After obtaining this report, the AMC requested an addendum opinion to reconcile the reports of the Veteran's childhood abuse and his current PTSD.

In an April 2011 addendum, in response to this additional request, this evaluating VA psychiatrist acknowledged that it was likely the Veteran's current PTSD was aggravated by his childhood experiences insofar as they predisposed him for the future development of PTSD.  But this VA compensation examiner quite clearly also added that the Veteran's childhood experiences were not the main precipitating factor in his current symptoms, as his current symptoms revolve primarily around his military sexual assault.  So this VA compensation examiner concurred with the opinions of Drs. E.A.M. and A.E.W (also C.H.), reiterating that, although the Veteran's childhood experiences may have predisposed him to MDD and PTSD, the full complexity and severity of his symptoms could not be explained by the existence of childhood trauma.  This VA examiner found the medical reports of other clinicians to be further evidence supporting the link between the Veteran's military experience and his present condition.  So, in sum, this VA examiner again concluded the Veteran's PTSD is most likely the result of his MST, rather than any childhood experience, however also unfortunate.

These several diagnoses of PTSD due to MST contained in the record were rendered by licensed psychiatrists and psychologists, indeed, by what could be considered specialists in this field, and based on their personal evaluation and treatment of the Veteran as well as his relevant history, including especially the sexual trauma he had experienced both prior to and during his military service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  It is worth repeating that, for personal (sexual) assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, during the pendency of this appeal, the Federal Circuit Court issued its decision in Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011), expressly holding that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit Court held that favorable medical opinions diagnosing PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

In this case, after carefully reviewing all the evidence on file, the Board finds no reason to reject the competent lay statements and medical evidence of record that are favorable to the Veteran.  To the contrary, this evidence is both competent and credible, so ultimately probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There simply is no competent medical opinion refuting, much less probatively outweighing, the several opinions supporting the claim.  So, at the very least, the Veteran would be entitled to the granting of this claim with resolution of all reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

The doctors mentioned also have determined the Veteran's MDD is secondary to his PTSD, meaning proximately due to, the result of, or aggravated by it, to in turn warrant also service connecting the MDD as a consequent disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that competent medical nexus evidence usually is required to associate any given disorder with a service-connected disability).


ORDER

The claim for service connection for PTSD (and MDD) is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


